Citation Nr: 0432354	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed dermatological disorder as secondary to 
service-connected adjustment disorder associated with 
impotence.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran veteran's records of service (DD-214's) show that 
he has certified active service from October 1951 to November 
1955 and from October 1956 to November 1960.


The current appeal to the Board of Veterans' Appeals (Board) 
arose from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The RO denied entitlement to service connection for a chronic 
acquired skin disorder as secondary to service-connected 
adjustment disorder.

In May 2003 the veteran withdrew a previous request to 
present testimony before a Veterans Law Judge.  38 C.F.R. 
§ 20.702(d) (2004).

In his October 2004 statement on behalf of the veteran the 
representative at the Board raised issues of entitlement to 
service connection for depression and bilateral hearing loss.  
As these issues are not inextricably intertwined with the 
issue which is the subject of the current appeal, and 
inasmuch as these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and any 
indicated appropriate adjudicative action.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran's chronic acquired variously 
diagnosed dermatological disorder cannot satisfactorily be 
dissociated from his service-connected adjustment disorder.


CONCLUSION OF LAW

A chronic acquired variously diagnosed dermatological 
disorder is proximately due to, the result of, or aggravated 
by service-connected adjustment disorder associated with 
impotence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to service 
connection for a chronic acquired dermatological disorder 
presumably as secondary to or a manifestation of his service-
connected adjustment disorder in October 2001.

In a March 2002 letter ADH, MD, a private dermatologist, 
advised that he had been treating the veteran for a number of 
months.  Dr. ADH noted that the veteran originally started 
with an asteatotic eczema which had recently developed into a 
form of neurodermatitis.  According to Dr. ADH, the veteran's 
neurodermatitis, if not due to, was greatly aggravated by his 
service-connected adjustment disorder associated with his 
impotence.

VA conducted a special dermatological examination of the 
veteran in July 2002.  The examination concluded in diagnoses 
of nummular eczema currently asymptomatic, and history of 
adjustment disorder.  The examiner opined that all diseases 
of the skin were psychosomatic or somatopsychic in some 
degree.  This was because it was extremely difficult to 
separate the appearance and feelings of the largest organ of 
the body from the internal perceptions of the patient.

As to whether the continued pruritus was psychogenic in 
origin, the standard dermatological textbook listed the 
following ten characteristics of psychogenic pruritus: (1) No 
visible causes of cutaneous disease; (2) either widespread or 
localized to a significant symbolic region; (3) tendency for 
lichenification at certain sites, thus presenting as lichen 
simplex; (4) intensity closely parallels the emotional state, 
conflict, stressful situations provocative; (5) rarely 
sufficiently tends to prevent sleep unless congenital; (6) 
patient's description of symptoms are often bizarre, 
exaggerated; (7) signs of scratching often less evident than 
alleged severity suggests, although deep excoriations 
sometimes seen; (8) relieved by sedation or autopruritus 
drugs rather than topical seen; (9) frequently associated 
psychoneurotic traits, coexistent multiple anomalies and 
exaggerated minor symptoms, often loquacious using many 
superlatives and giving irrelevant answers, suggestible, 
disinclination rather than incapacity to work, "compensation 
neurosis"; and (10) deep excoriations, bizarre self-induced 
lesions, parasitophobia suggests possible psychosis rather 
than psychoneurosis.

The examiner further advised that while there was no visible 
causative or cutaneous disease noted on the current 
examination, previous examinations had found reddened lesions 
and the veteran's descriptions were fairly classical for 
nummular eczema.  There was no lichenification found.  His 
complaints were primarily disturbances of sleep.  

His symptoms did not sound  especially bizarre or 
exaggerated.  His symptoms were alleviated by some of the 
topical medications and no deep excoriations were noted.  
Except for the lack of signs of scratching, the veteran did 
not meet the majority of the characteristics of psychogenic 
pruritus.  Therefore, according to the examiner, it was less 
likely as not that his adjustment disorder was causative of 
his nummular eczema.

Service connection has been granted for adjustment disorder 
associated with impotence, rated as 30 percent disabling; 
impotence, rated as noncompensable; and atrophy of the right 
testicle, rated as noncompensable.  Entitlement to special 
monthly compensation for loss of use of a creative organ has 
been granted.


Criteria
Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a chronic acquired variously diagnosed 
dermatological disorder as secondary to service-connected 
adjustment disorder has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

For reasons stated below, the VCAA is not applicable to this 
case with respect to the issue of entitlement to service 
connection for heart murmur.  Id.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board's review of the evidentiary record discloses that 
the evidentiary record contains two contrary competent 
medical opinions.  Essentially, the outcome of the claim 
rests upon which of the two opinions is selected by the 
Board.  In this regard the Board endeavors to liberally apply 
the pertinent governing criteria to the evidentiary record to 
include the medical opinions obtained and associated with the 
record.  

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The opinion of the veteran's private physician is based upon 
his ongoing treatment of the veteran and observance of his 
symptomatology.  The opinion of the VA physician is 
predicated upon a review of the record without observance of 
actual symptomatology, but rather the veteran's subjectively 
provided symptomatology.

The appellant's contentions in support of his claim do not 
constitute competent evidence to support the claim.  The CAVC 
has held that a lay person can provide probative eyewitness 
evidence of visible symptoms but is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski,2 Vet. App. 492, 495 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Nonetheless, the Board finds that the evidentiary record is 
so evenly balanced as to warrant a favorable determination of 
the claimant's appeal.  While the VA examiner has opined that 
it is not likely that the veteran's dermatological disorder 
is not directly caused by his service-connected adjustment 
disorder, the private physician has opined that not only is 
there causal relationship evident, but that the service-
connected adjustment disorder aggravates the veteran's 
clearly established dermatological disorder no matter how 
diagnosed.


In view of the evidentiary record and with application of all 
pertinent governing criteria, the Board finds that the 
veteran's chronic acquired variously diagnosed dermatological 
disorder cannot satisfactorily be dissociated from his 
service-connected adjustment disorder associated with 
impotence, thereby warranting entitlement to a grant of 
secondary service connection.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed dermatological disorder as secondary to 
service-connected adjustment disorder associated with 
impotence is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



